Citation Nr: 0025138
Decision Date: 09/21/00	Archive Date: 12/28/00

DOCKET NO. 99-09 633               DATE SEP 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for entitlement to service connection for chronic
obstructive pulmonary disease (COPD) and asthma.

2. Whether new and material evidence has been submitted to reopen
a claim for entitlement to service connection for a kidney
disorder.

3. Entitlement to service connection for emphysema.

4. Entitlement to an increased (compensable) disability rating for
spontaneous left pneumothorax, with thoracotomy. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

K. J. Kunz, Counsel 

INTRODUCTION

The veteran served on active duty from December 1966 to April 1967.

This appeal comes before the Board of Veterans' Appeals (Board)
from a February 1998 rating decision of the St. Petersburg,
Florida, Regional Office (RO) of the United States Department of
Veterans Affairs (VA). In that decision, the RO denied the
veteran's request to reopen previously denied claims for service
connection for COPD and asthma, and for service connection for a
kidney disorder. The RO also denied the veteran's claim for service
connection for emphysema, and denied his claim for an increased,
compensable disability rating for spontaneous left pneumothorax,
with thoracotomy.

FINDINGS OF FACT

1. The veteran did not perfect an appeal from a June 1990 rating
decision that denied service connection for COPD and asthma.

2. Evidence submitted since the June 1990 rating decision includes
a new contention that a lung disorder worsened following treatment
of the veteran for pneumothorax during service.

3. The veteran has not submitted competent medical evidence of a
nexus between pneumothorax during service and current COPD and
asthma.

- 2 -

4. The veteran did not file a timely notice of disagreement with
any of the rating decisions of October 1967, December 1969, June
1973, August 1977, August 1979, and June 1982, with respect to
service connection for a kidney disorder.

5. The evidence that has been submitted since the June 1982 rating
decision does not include any competent evidence that the veteran's
kidney disorder did not exist prior to service, or that his kidney
disorder was aggravated during his active service.

CONCLUSIONS OF LAW

1. The June 1990 rating decision denying service connection for
COPD and asthma is a final decision. 38 U.S.C.A. 7105 (West 1991).

2. Evidence submitted since the June 1990 rating decision is new
and material to the veteran's claim for service connection for COPD
and asthma. The claim is reopened. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 3.156 (1999).

3. The veteran's reopened claim for service connection for COPD
arid asthma is not a well grounded claim. 38 U.S.C.A. 5107 (West
1991).

4. The rating decisions of October 1967, December 1969, June 1973,
August 1977, August 1979, and June 1982, with respect to service
connection for a kidney disorder, are final decisions. 38 U.S.C.A.
7105 (West 1991).

5. The evidence received since the June 1982 rating decision is not
new and material with respect to the veteran's claim for service
connection for a kidney disorder. The claim may not be reopened. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background 

The veteran's service medical records reflect that, a few days
after he entered active duty, he was found to have kidney stones.
Treatment included surgery (pyelolithotomy), and that surgery was
complicated by a left pneumothorax. The pneumothorax was treated
with the insertion of a chest tube. The veteran was separated from
service approximately four months after he entered service. He
applied for disability compensation the same year. The RO
established service connection for the pneumothorax, and denied
service connection for the kidney disorder, finding that the kidney
disorder had existed prior to service.

The veteran has filed claims numerous times over the years, for
service connection for a kidney disorder, and for an increased
rating for pneumothorax. He has filed claims for service connection
for a number of respiratory problems, essentially contending that
each of those problems is a continuation, residual, or result of
the pneumothorax during service.

Some of the rating decisions denying the veteran's claims have
become final decisions. A rating decision becomes a final decision
when a claimant does not file a notice of disagreement with that
decision within one year after the decision is issued. See 38
U.S.C.A. 7105 (West 1991). A rating decision also becomes final if
the claimant files a timely notice of disagreement, but does not
file a timely substantive appeal. Id.

A final decision on a claim that has been denied shall be reopened
if new and material evidence with respect to that claim is
presented or secured. 38 U.S.C.A. 5108 (West 1991). The United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") has ruled that, if the Board determines
that new and material evidence has been submitted, the case must be
reopened and evaluated in light of all the evidence, both new and
old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and
material evidence means evidence not previously submitted 

- 4 -

to agency decision makers which bears directly and substantially
upon the specific matter under consideration, and which is neither
cumulative nor redundant. 38 C.F.R. 3.156 (1996). In order to be
considered new, evidence must not merely summarize or repeat
evidence submitted in previous proceedings. See Wilisch v.
Derwinski. 2 Vet. App. 191, 193 (1992). New evidence may be
considered material if the new evidence, by itself or in connection
with evidence previously assembled, is so significant that it must
be considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156 (1998); see also Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998). For the purpose of determining whether evidence is new
and material, the credibility of the new evidence is to be
presumed. Kutscherousky v. West, 12 Vet. App. 369 (1999); Justus v.
Principi, 3 Vet. App. 510, 513 (1992). In order to reopen a
previously and finally disallowed claim, there mast be new and
material evidence presented or secured since the time that the
claim was finally disallowed on any basis (not only since the time
that the claim was last disallowed on the merits). Evans v. Brown,
9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209, 218-219 (1999), the Court
outlined a three-step analysis that the Board must follow when a
claimant seeks to reopen a final decision based on new and material
evidence. First, the Board must determine whether the appellant has
presented new and material evidence. If so, the Board must reopen
the claim. Second, if the claim is reopened because there is new
and material evidence, the Board must determine whether the
reopened claim is a well grounded claim. Third, if the reopened
claim is well grounded, the Board must ensure that the duty to
assist the appellant has been fulfilled, and must then proceed to
adjudicate the reopened claim on its merits. See Elkins at 218-219.

COPD and Asthma 

Reopening 

In an August 1979 rating decision, the Cleveland, Ohio, RO denied
service connection for COPD. In rating decisions issued in May 1989
and June 1990, the St. Petersburg, Florida, RO denied service
connection for bronchial asthma. The veteran filed a notice of
disagreement with the June 1990 rating decision. After the RO
prepared a statement of the case, however, the veteran did not
perfect his appeal 

- 5 -

by filing a substantive appeal. Therefore, the June 1990 rating
decision became final. As the June 1990 rating decision is most
recent decision on the issue that became a final decision, the
Board will address the claim for service connection for COPD and
asthma based on whether new and material evidence has been
submitted since the June 1990 decision.

The evidence that was associated with the veteran's claims file
prior to the June 1990 rating decision includes statements from the
veteran, and medical records from service, VA, and private sources.
The veteran's service medical records indicate that the veteran had
a left pneumothorax following a pelviolithotomy in January 1967.
The records indicate that a chest tube was used to treat the
pneumothorax. At the time of the veteran's separation examination
in March 1967, he was noted to have a well healed scar in the
anterior left thorax, secondary to the chest tube. On VA medical
examination in September 1967, the veteran reported that since
service he experienced pain at the site where the chest tube was
inserted. It was noted that the veteran smoked one package of
cigarettes per day. On examination, his chest was symmetrical, and
his lungs were clear to auscultation and percussion, with no
significant findings except for a well healed scar at the left
anterior third intercostal space.

On VA examination in June 1977, the veteran reported that, since
September 1976, he had experienced intermittent stabbing pain in
his chest, with shortness of breath, occurring both on exertion and
at rest, with episodes lasting from thirty minutes to three hours.
Physical and x-ray examination of the veteran's chest revealed no
abnormalities.

VA outpatient treatment notes from May 1979 indicate that the
veteran reported a three week history of persistent shortness of
breath. He reported pleuritic chest pain that had increased in
frequency to one to two times per week. He reported that he had
smoked one to two packages of cigarettes per day for twenty years,
and that he was currently down to one package per day. An examiner
noted a healed scar, and found that the veteran's chest was clear
to auscultation and percussion, with no inspiratory stridor. One
examiner's impression was chest pain, with dyspnea, of 

- 6 - 

unknown etiology, maybe secondary to increased cigarette use.
Another examiner listed impressions of emphysema. and early
restrictive or obstructive pulmonary disease. Pulmonary function
tests (PFTs) produced findings consistent with moderate obstructive
disease. In a May 1979 statement, the veteran wrote that he had
become very short of breath. On VA examination in July 1979, the
veteran reported chest pain, fatigue, and shortness of breath for
one or two years. An examiner noted that the veteran's chest was
clear, with decreased expansion. The examiner's impressions
included status post left thoracotomy for pneumothorax, and Class
2 COPD. In April 1982, chest x-rays taken at a VA facility showed
no significant evidence of COPD.

Private medical treatment notes from July 1988 reflect that the
veteran sought treatment for difficulty breathing. The treatment
notes indicate that the veteran reported a history of COPD since
his lung had collapsed in 1956. The examiner noted an acute
asthmatic attack, with generalized wheezing and a prolonged
expiratory phase. On chest x-ray, the veteran was not prominently
emphysematous. VA outpatient treatment notes from December 1988
reflect that the veteran reported wheezing, a productive cough, and
left posterior chest pain with inspiration, coughing and movement.
The treatment notes indicate that the veteran reported a history of
asthma since his left lung had collapsed in 1979, after surgery for
kidney stones. He reported that he had stopped smoking cigarettes
six months prior to the 1988 treatment, after having smoked three
packages per day for thirty years. The examiner noted wheezing and
shortness of breath, mild bronchospasm bilaterally, and mild
respiratory distress. In a December 1988 statement, the veteran
wrote that he was having difficulty breathing. In statements
submitted in June and August 1989, the veteran wrote that he
believed that his current breathing difficulty, and bronchial
asthma were related to the collapse of his left lung during
service.

The evidence that has been added to the claims file since the June
1990 rating decision includes VA and private medical records, and
statements from the veteran. Private medical records reflect that
the veteran was seen in 1996 for shortness of breath. A consulting
cardiologist concluded that the veteran's profound dyspnea was
probably related to asthma, COPD, and obesity. In 1998, he
underwent heart

- 7 -

surgery, with angioplasty and stent placement. He received ongoing
treatment in 1998 and 1999 for congestive heart failure,
arteriosclerotic heart disease, and COPD.

VA treatment notes from October 1996 reflect that the veteran
reported coughing and shortness of breath. The veteran reported
that he had not smoked for the preceding seven months. The
examiner's impressions included bronchitis and COPD. In December
1997, the veteran had surgery for his kidney disorder at a VA
Medical Center (VAMC). The hospital records noted that the veteran
also had steroid-dependent COPD. The veteran reported that he had
smoked three packages of cigarettes per day for 35 years, and that
he had quit smoking ten years prior to the 1997 treatment. December
1997 x-rays revealed diffuse COPD and pulmonary fibrosis in both
lungs, and possible bullous emphysema in the right lung. Pulmonary
function tests revealed a very severe obstructive ventilatory
defect. The examining physician reported that the veteran had very
severe COPD.

In May 1998, the veteran received VAMC inpatient treatment for
shortness of breath. He was noted to have decreased breath sounds
with expiratory wheezing, especially on the left. Chest x-rays
showed no evidence of pneumonia. The examiner's impressions were
left lower lobe infiltrate, exacerbation cf COPD, and history of
emphysema. In a May 1998 statement, the veteran wrote that his lung
had collapsed during service in 1967, following surgery. He
reported. that his lung condition worsened after he was returned to
active duty. He wrote that he currently had emphysema.

On VA examination in February 1999, the veteran reported that he
had smoked between two and three and a half packages of cigarettes
per day, until he stopped in 1995 or 1996. The examiner reviewed
the veteran's medical records. A chest x-ray was normal. PFTs
revealed a severe obstructive lung defect. The examiner's diagnosis
was COPD. The examiner provided the following opinion:

- 8 -

It is certainly felt at this time it is unlikely that the residuals
of spontaneous left pneumothorax are the basis for his pulmonary
emphysema.

Service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 3.303
(1999). Service connection may also be granted for a disability
which is proximately due to or the result of a service-connected
disease or injury. 38 C.F.R. 3.310(a) (1999). The medical evidence
that has been added since the June 1990 rating decision is
cumulative, as it confirms that the veteran has been treated for
COPD and asthma, without addressing whether those conditions are
related to the pneumothorax during service. The veteran's May 1998
assertion that his lung disorder continued to worsen during his
service is relevant, in that it suggests continuity of a lung
disorder from service through the years after service. Evidence of
such continuity is sufficiently significant to the claim that it
must be considered in order to fairly decide the merits of the
claim. As that part of the additional evidence is both new and
material, the Board reopens the claim.

Well Grounded Claim 

Having reopened the claim because of the submission of new and
material evidence, the Board must determine whether the reopened
claim is a well grounded claim. See Elkins, supra, at 218-219
(1999). A person who submits a claim for veteran's benefits has the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. 38
U.S.C.A. 5107(a) (West 1991). When a veteran has presented a well
grounded claim, VA has a duty to assist the veteran in the
development of his claim. 38 U.S.C.A. 5107(a) (West 1991).

The Court has defined a well grounded claim as a plausible claim;
one which is meritorious on its own or capable of substantiation.
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). For purposes of
determining whether a claim is well grounded, the supporting
evidence is presumed to be true, and is not subject to weighing.
King v. Brown, 5 Vet. App. 19, 21 (1993). In Caluza v. Brown, 7
Vet. App. 498

(1995), the Court set out three requirements that must be met in
order for a claim of service connection to be considered well
grounded. First, there must be competent evidence of a current
disability (a medical diagnosis). Second, there must be competent
evidence of incurrence or aggravation of a disease or injury in
service (lay or medical evidence). Third, there must be competent
evidence of a nexus between the injury or disease in service and
the current disability (medical evidence). The third requirement
can be satisfied by a statutory presumption that certain diseases
that manifest within certain prescribed periods of service are
related to service. Caluza, at 506.

In this case, the medical records include diagnoses of current COPD
and asthma. There is evidence that the veteran had a left
pneumothorax during service, although there is no evidence that he
had COPD or asthma during service. There is no medical evidence
that the veteran's current COPD and asthma are related to the
pneumothorax that was treated during service. The veteran is a
layperson, and his opinions are not competent evidence of a
connection between medical conditions. In the absence of competent
evidence of a nexus, the claim for service. connection for COPD and
asthma is not a well grounded claim. Therefore, that claim is
denied.

Kidney 

Reopening 

As noted above, the veteran received treatment during service for
a kidney disorder. He filed a claim in July 1967 for compensation
for a kidney disorder. In an October 1967 rating decision, the
Cleveland RO denied service connection for a kidney disorder,
finding that the veteran's kidney condition had existed prior to
his service, and was not aggravated during his service. The veteran
did not file a notice of disagreement within one year after that
decision was issued, and the decision became final. Several times
over the subsequent years, the veteran requested to reopen his
claim for service connection for a kidney disorder. In rating
decisions in December 1969, June 1973, August 1977, August 1979,
June 1982. and February 1998, the Cleveland and St. Petersburg RO's
denied the veteran's requests to reopen his claim. The veteran did
not appeal the December 1969, June 1973, August 1977, August 1979,
or June 1982 decisions, so, each of those decisions became final.
He

- 10 -

filed and perfected an appeal from the February 1998 decision. As
the June 1982 rating decision is the most recent final denial, the
Board will address the current appeal to reopen based on whether
new and material evidence has been submitted since the June 1982
decision.

The evidence that was associated with the claims file prior to the
June 1982 rating decision includes statements from the veteran, and
medical records from service, VA, and private sources. The
veteran's service medical records reflect that the veteran reported
right-sided pain six days after he was inducted into active
service. He was hospitalized, and he passed a renal calculus. An
excretorY urogram revealed another calculus, in the left renal
pelvis. The veteran was transferred to another hospital, where he
underwent a left pyelolithotomy. A left pneumothorax developed
after the pelvic surgery, and the veteran received treatment for
that complication. Approximately three weeks after the veteran was
discharged to duty, he developed severe incisional pain, and he was
again hospitalized. The examiner noted a well healed scar in the
left flank, with tenderness to palpation in that area. The veteran
was found to have mild hydronephrosis of the left kidney, secondary
to the surgery for the renal calculus. The veteran's flank pain
gradually became less prominent. It was recommended that he be
released from military service because of his medical disorder. In
the report of the veteran's March 1.967 separation examination, it
was stated that his bilateral renal calculi had existed prior to
service. A scar on the left flank was described as well healed.

On VA medical examination in September 1967, the veteran reported
pains in his left side with prolonged sitting, and he reported
nocturia, up to three times per night. The examiner noted that the
veteran's pelvic surgery scar was well healed, but tender, and that
the veteran had tenderness in his left flank. The examiner's
impression was mild hydronephrosis. In August 1969, the veteran
wrote that he had severe pain at the area of the incision for his
left kidney surgery. A private medical report from October 1969
indicated that the veteran had specific urethritis, from gonorrhea.

In an April 1973 statement, the veteran wrote that he had never had
kidney stones before he entered service, and that he was treated
for kidney stones during service. VA and private medical records
indicated that the veteran was hospitalized for treatment of his
kidney disorder in 1973, 1975, 1976, and 1977, with additional
surgeries to remove kidney stones in 1973, 1976, and 1977, and a
left partial nephrectomy in 1977.

The evidence that has been added to the claims file since the June
1982 rating decision consists of additional VA medical records. VA
medical records dated in 1996 through 1998 reflect that the veteran
received outpatient treatment for his kidney disorder. In December
1997, he received VA inpatient treatment, including surgery, for a
left staghorn calculus. In 1998, he was noted to have persistent
left renal and left upper ureteral calculi.

The Cleveland RO denied the veteran's initial claim for service
connection for a kidney disorder based on the conclusion that the
veteran's kidney disorder had existed prior to his service, and had
not been aggravated during his service. In subsequent rating
decisions, the Cleveland and St. Petersburg ROs found that none of
the evidence that had been submitted was new and material, such as
to warrant reopening of the claim. The evidence that has been
submitted since the June 1982 rating decision is limited to medical
records that show ongoing treatment for a kidney disorder, with
kidney stones. The additional evidence indicates a chronic kidney
disorder. as was already demonstrated by medical records that were
ordered in June 1982. The evidence does not address the questions
of whether the veteran's kidney disorder was incurred in or
aggravated during the veteran's service. As such, the newly added
evidence is cumulative. It is not relevant or material to the
claim, and it is not so significant that it should be considered in
order to fairly decide the merits of the claim. Thus, the Board
finds that the evidence submitted since the June 1982 rating
decision is not new and material, and that reopening of the
previous final denial is not warranted.

- 12 -

ORDER

The claim for service connection for COPD and asthma is reopened.

A well grounded claim for service connection for COPD and asthma
not having been submitted, the claim is denied.

The request to reopen a previously denied claim for service
connection for a kidney disorder is denied.

REMAND

Emphysema 

In a February 1998 statement, the veteran requested to amend his
claim to include an emphysema condition. In a February 1998 rating
decision. the St Petersburg RO addressed an issue of "New and
material evidence to reopen claim for service connection for
chronic obstructive pulmonary disease and asthma, also claimed as
emphysema." As the veteran had not previously claimed service
connection for emphysema, VA had not issued a previous denial of
service connection for emphysema. Therefore, the RO incorrectly
considered the claim regarding emphysema as part of a request to
reopen a previously denied claim, rather than as an initial claim
for service connection. If the Board decides a question that has
not been addressed by the RO, a possibility is raised that a
claimant will be prejudiced by not having been afforded the full
benefits of procedural safeguards attendant to adjudication by the
RO. Bernard v. Brown, 4 Vet. App. 384 (1993). In order to avoid any
such prejudice, the Board will remand the claim regarding emphysema
to the RO for adjudication, on its merits, as a direct claim for
service connection.

Pneumothorax 

The veteran is seeking an increased, compensable disability rating
for his service- connected residuals of pneumothorax. Service
medical records reflect that a left

- 13 -

pneumothorax developed following kidney stone surgery in January
1967. The pneumothorax was treated with a chest tube. In an October
1967 rating decision, the Cleveland RO established service
connection for "spontaneous pneumothorax, left, with thoracotomy."
The RO awarded a disability rating of 100 percent from April 18,
1967, and 0 percent from July 3, 1967.

Disability ratings are based upon the average impairment of earning
rapacity, as determined by a schedule for rating disabilities. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4 (1999). Separate rating
codes identify the various disabilities. 38 C.F.R. Part 4 (1999).
In determining the current level of impairment, the disability must
be considered in the context of the whole recorded history.
including service medical records. 38 C.F.R. 4.2 (1999).
Nevertheless, the present level of disability is of primary
concern, and the past medical reports do not have precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). An
evaluation of the level of disability present also includes
consideration of the functional impairment of the veteran's ability
to engage in ordinary activities, including employment, and the
effect of symptoms on the functional abilities. 38 C.F.R. 4.10
(1999). Where there is a question as to which of two ratings shall
be applied, the higher rating will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. 38 C.F.R. 4.7 (1999).

A claim for an increased rating for a disability is generally well
grounded when an appellant indicates that the severity of the
disability has increased. See Proscelle v. Derwinski, 2 Vet. App.
629, 631-32 (1992). The veteran claims that disability due to his
pneumothorax in service has worsened. Therefore the Board finds
that his claim for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim. VA has a duty
to assist the veteran in the development of his claim. 38 U.S.C.A.
5107(a) (West 1991). Medical records from the veteran's service and
shortly thereafter noted the presence of a scar on the veteran's
chest from the insertion of a chest tube. The claims file does not
contain any recent observations regarding that scar. The claims
file contains records of medical treatment for a number of
respiratory disorders. It is 

- 14 -

not clear from the records, however, what respiratory system
manifestations, if any, can be attributed to the pneumothorax that
the veteran incurred during service. Therefore, the Board will
remand the issue for a new medical examination to determine the
current condition of the scar on the veteran's chest, and to obtain
an opinion regarding the current respiratory system residuals of
the pneumothorax and chest tube placement during service.

The Board hereby notifies the veteran that he has the right to
submit additional evidence and argument on the matters that the
Board has remanded to the RO. See Kutscherousky v. West, 12 Vet.
App. 369 (1999).

Accordingly. this case is REMANDED for the following:

1. The RO should adjudicate, on its merits, the veteran's claim for
service connection for emphysema.

2. The RO should schedule the veteran for a VA medical examination
to determine the current manifestations of a left pneumothorax and
chest tube placement that occurred in 1967. The veteran's claims
file and a copy of these remand instructions should be reviewed by
the examining physician prior to the examination. The examiner
should describe the current condition of a scar on the veteran's
chest from the placement of a chest tube in 1967, with particular
attention to whether the scar is tender or painful with motion. The
examiner should express an opinion as to what current respiratory
system impairment, if any, is plausibly attributable to the left
pneumothorax and chest tube placement that occurred in 1967. The
examiner should explain the reasons for his or her conclusions.

15 -

After the completion of the foregoing development, the RO should
review the case. If the decision on any issue remains adverse to
the veteran, he and his representative should be furnished with a
supplemental statement of the case and afforded an opportunity to
respond. Thereafter, the case should be returned to the Board for
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JAMES W. ENGLE
Acting Member, Board of Veterans' Appeals

16 -


